Case: 13-20675       Document: 00512888945         Page: 1     Date Filed: 01/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                    FILED
                                                                                January 5, 2015
                                     No. 13-20675
                                   Summary Calendar                             Lyle W. Cayce
                                                                                     Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

REGINALD MOSLEY, also known as Reggo,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-679-6


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Reginald Mosley challenges his guilty-plea convictions for: conspiracy to
commit bank robbery, in violation of 18 U.S.C. § 371; three counts of bank
robbery, in violation of 18 U.S.C. § 2113(a); and discharge of a firearm in
furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii).
He was sentenced, inter alia, to 525 months’ imprisonment, including a
consecutive 120-month sentence for his § 924(c) conviction.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-20675     Document: 00512888945       Page: 2   Date Filed: 01/05/2015


                                  No. 13-20675

      Mosley claims the district court violated Federal Rule of Criminal
Procedure 11 by failing to inform him that this 120-month sentence must be
imposed consecutively. See 18 U.S.C. § 924(c)(1)(D)(ii). Because Mosley did
not raise this issue in district court, review is only for plain error. United
States v. Vonn, 535 U.S. 55, 59 (2002). Under that standard, Mosely must show
a forfeited plain (clear or obvious) error that affected his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). To establish that his
substantial rights have been affected, he “must show a reasonable probability
that, but for the error, he would not have entered the plea”. United States v.
Dominguez Benitez, 542 U.S. 74, 83 (2004). If he does so, we have the discretion
to correct the error, but should do so only if it seriously affects the fairness,
integrity, or public reputation of the proceedings. Puckett, 556 U.S. at 135.
      Pretermitting whether the court committed clear or obvious error by not
informing Mosley the sentence must be imposed consecutively, Mosley has not
shown his substantial rights were affected by demonstrating that, but for the
failure to inform him that this sentence must be served consecutively, he would
not have pleaded guilty. E.g., Dominguez Benitez, 542 U.S. at 83. The record
shows Mosley was advised the sentence for this count must be served
consecutively, such as his written plea agreement and warnings by the
magistrate judge during two earlier court appearances. In addition, Mosley
did not object to the post-plea presentence investigation report’s statement
that this sentence must be imposed consecutively, or object on this basis at
sentencing. E.g., United States v. Alvarado-Casas, 715 F.3d 945, 954–55 (5th
Cir. 2013), cert. denied, 134 S. Ct. 950 (2014).
      AFFIRMED.




                                        2